Citation Nr: 0942837	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service-connected herniated disc at L4-5. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1955 to 
July 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2009 the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Preliminarily, the Board finds that a further VA examination 
is warranted in light of the Veteran's October 2009 hearing 
testimony.  The August 2008 examination report, the most 
recent of record, indicates that he had no radiating pain, 
and there was no notation of doctor-prescribed bedrest.  
During his hearing, however, he reported that he was now 
experiencing pain, numbness, and swelling of the right leg.  
He also noted "a couple of months now since I have been in 
the bed with my back," raising the question of an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  This testimony suggests a worsening of the Veteran's 
disability since the August 2008 VA examination, and a 
further examination is thus necessary.  See VAOPGCPREC 11-95 
(April 7, 1995).

As to the Veteran's evaluation under Diagnostic Code 5243 
(previously Diagnostic Code 5293), the Board notes that, in 
VAOPGCPREC 36-97 (Dec. 12, 1997), the VA General Counsel held 
that Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion.  For that reason, consideration of such 
symptoms as painful motion, functional loss due to pain, 
excess fatigability, weakness, and additional disability 
during flare-ups is required in rating the disability.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2009).  In this case, however, the Board has 
concerns about the adequacy of information as to these 
symptoms.  The Veteran's August 2007 VA examination report 
does contain notations of pain with certain motions, although 
the Veteran refused to perform flexion at that time.  The 
findings from the August 2008 VA examination are seemingly 
contradictory; while the Veteran performed flexion to 80 
degrees, the examiner stated that testing for the DeLuca 
symptoms "was not feasible in this patient because of his 
medical condition."  Even if such testing was not feasible, 
the examiner should have provided an opinion as to the 
likelihood of additional loss of motion due to pain or 
repetitive motion.  The report is therefore incomplete, and a 
further examination is also warranted for this reason.

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected lumbar 
spine disorder.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner, to include range of motion 
testing, should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note whether the Veteran's 
disability is productive of painful 
motion, functional loss due to pain, 
excess fatigability, weakness, or 
additional disability during flare-ups.  
The examiner should specify the point of 
flexion at which pain becomes present.  
The examiner is further requested to note 
whether the Veteran has been prescribed 
bedrest by a doctor; if so, the examiner 
should specify the frequency and extent 
of such bedrest in the past year.  
Finally, the examination should encompass 
a neurological evaluation to ascertain 
whether, and to what extent, the Veteran 
has associated neurological symptoms 
(i.e., radiculopathy) of either lower 
extremity.  

A complete rationale for all opinions 
rendered must be provided in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


